— Order of the Supreme Court, New York County, entered December 4, 1981 (S. Schwartz, J.), which granted defendant’s motion to suppress, and entered December 11, 1981 (Haft, J.), which dismissed the indictment, are reversed, on the law and on the facts, the suppression motion is denied, and the indictment is reinstated. On the morning of August 13, 1980, Detective Thomas Armet (Armet) was investigating a shooting in the vicinity of Kenmore and Elizabeth Streets, Manhattan, an area known for its narcotic activity. As a result of his investigation, Armet arrived at 166 Elizabeth Street. In the first floor hallway of this building, Armet met a man whom he had known for several years. This person pointed to an empty red Ford Torino that was parked across the street and told Armet that it was used to bring narcotics to apartment 4D of 166 Elizabeth Street for packaging. Armet searched apartment 4D and found two loaded guns, 165 packets of cocaine and some other narcotics. About an hour later, when Armet came out of the building, he saw the defendant, who was seated in the driver’s seat of the red Ford Torino, trying to start the car. Based upon the information supplied to him by the citizen informant about this vehicle’s use in the drug traffic, Armet decided to question the defendant. The detective requested defendant to get out of the vehicle and defendant complied. As a result of defendant exiting the car, the door was left open. Then, Armet, seeking to ascertain whether defendant was trying to start the ignition by key or by jumping the wires, leaned into the car to observe the ignition. He observed, a few inches from where defendant had been sitting, a brown vinyl bag resting on the front seat, with one compartment broken so that it could not be zippered shut. In plain view in this broken compartment was a large glassine envelope. Armet unzippered the *781other compartménts and in one he found a smaller glassine envelope with marihuana, and in the other he found a loaded .38 calibre revolver. The defendant was arrested and subsequently indicted. Even though the hearing court found the citizen informant reliable as to the fact that apartment 4D was involved in the narcotic trade, it did not find reliable his information that the red Ford Torino was used to deliver narcotics to that apartment, since the informant did not reveal how he knew that this automobile was being so used. Therefore, the hearing court held that Armet did not have probable cause to search this vehicle. We disagree. In view of the fact that the citizen informant was not anonymous, but was present conversing with the officer, and that Armet had confirmed details of this informant’s information by his discovery of criminal activity in apartment 4D, we hold that Armet had probable cause to search the red Ford Torino, which the informant claimed was used to furnish narcotics to apartment 4D (People v Elwell, 50 NY2d 231, 236-237; People v Rodriguez, 52 NY2d 483, 491-493). Not to be overlooked in the instant case is that Armet did not force an entry into the vehicle. In our view, Armet’s “intrusion * * * was so minimal as not to be disportionate to the situation” (People v Simmons, 83 AD2d 79, 80). Concur — Ross, J. P., Asch and Alexander, JJ.